 



EXHIBIT 10.8
TRADEMARK LICENSE AGREEMENT
     This Trademark License Agreement (this “Agreement”) having an effective
date of July 25, 2006, is made by and between JOHN B. SANFILIPPO & SON, INC., a
Delaware corporation (the “Licensor”) and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, in its capacity as Agent for the Secured Parties
under the Security Agreement (the “Licensee”).
RECITALS
     WHEREAS, the Licensor, the Licensee and the Secured Parties have entered
into a Security Agreement of substantially even date herewith (the “Security
Agreement”), and as described therein the Secured Parties have agreed to extend
certain credit accommodations to the Licensor (all capitalized terms used and
not defined herein shall have the meanings given to such terms in the Security
Agreement);
     WHEREAS, the Licensor has pledged and granted to the Licensee and the
Secured Parties a security interest in the property described in the Security
Agreement, which property includes Inventory and General Intangibles, including
without limitation, owned and licensed trademarks, trade names, copyrights,
patents, inventions and trade secrets;
     WHEREAS, certain of the Inventory in which the Licensor has granted to the
Licensee and Secured Parties a security interest, may now or in the future bear
trademarks owned by Licensor;
     WHEREAS, upon or after the occurrence of a Default, the Licensee and
Secured Parties may desire to market, distribute and sell the Inventory of the
Licensor bearing trademarks owned by the Licensor;
     WHEREAS, the Licensee and Secured Parties desire to obtain any licenses
that may be required from the Licensor so that Licensee and the Secured Parties
may market, distribute and sell said Inventory, and the Licensor is willing to
grant such licenses.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
     1. Definition of Marks. “Marks” shall mean all marks or names owned by the
Licensor that were used or are hereafter used on or in connection with the
Inventory, including without limitation the marks as set forth on the attached
Exhibit A.
     2. License.
     2.1 License Grant. The Licensor grants to the Licensee as of the effective
date of this Agreement, and the Licensee accepts for the term of this Agreement,
an exclusive world-wide

1



--------------------------------------------------------------------------------



 



royalty-free license to use the Marks on or in connection with the marketing,
distribution and sale of Inventory subject to the terms of the Security
Agreement. The Licensee shall have no right to grant sublicenses under this
grant. The grant to the Licensee of the exclusive license to use the Marks as
provided herein shall not, however, prohibit the Licensor from continuing to use
the Marks on or in connection with the marketing, distribution and sale of
Inventory subject to the terms of the Security Agreement.
     2.2 Non-Assignment of the Marks. The Licensor shall not assign any right,
title or interest in and to any of the Marks without the prior written consent
of the Licensee.
     3. Term and Termination.
     3.1 Term of Agreement. This Agreement shall be effective as of the date set
forth above and shall remain in full force and effect until the earlier to occur
of: (a) the first date after the occurrence of a Default on which the Licensee
has completed its liquidation of any Inventory of the Licensor bearing the
Marks, or (b) the Security Agreement is no longer of any force or effect
according to its terms.
     3.2 Effect of Termination. Upon termination of this Agreement, the Licensee
agrees to immediately discontinue all use of the Marks, including any colorable
imitations thereof.
     4. Intellectual Property Rights.
     4.1 Ownership of Marks. The Licensee acknowledges and agrees that the
Licensor is the owner of the Marks, that all use of the Marks inures to the
benefit of the Licensor, that it will not take any action which is inconsistent
with the Licensor’s ownership of the Marks and that upon the termination of this
Agreement, all rights in the Marks, including the goodwill connected therewith,
shall remain the property of the Licensor, subject to any assignments thereof to
which the Licensee has given its prior written consent.
     4.2 Goodwill. The Licensee recognizes the value of the good will associated
with the Marks and, in such connection, acknowledges that such good will
exclusively belongs to the Licensor, subject to the security interest therein in
favor of the Licensee and subject to any assignments thereof to which the
Licensee has given its prior written consent.
     4.3 Registration of Marks. The Licensor shall be solely responsible and may
exercise its sole discretion in deciding whether to apply for and prosecute
trademark applications for the Marks, and whether to maintain any registrations
that may or have issued therefor.
     4.4 Infringement. In the case of any infringement of the Marks, the
Licensor shall have complete discretion whether to institute proceedings against
such third party for infringement of such trademarks, and such other related
counts as are available and reasonable, such proceedings to be controlled by the
Licensor. Any recovery from such proceeding attributable to infringement by a
third party using a mark confusingly similar to the Marks, whether by judgment
or settlement, shall first be used to reimburse the Licensee (if required by law
to join the proceeding) for actual expenses incurred, with the remainder of the
recovery going to the Licensor. The Licensee shall join in such proceedings only
if required by law, and

2



--------------------------------------------------------------------------------



 



in such event, the attorneys’ fees and other costs, reasonably incurred by the
Licensee shall be reimbursed by the Licensor in accordance with the term of the
Security Agreement. At the request of the Licensor, Licensee agrees to be
represented in such proceedings by the attorney representing the Licensor. After
the occurrence of a Default, any recovery from such proceeding attributable to
infringement by a third party using a mark confusingly similar to the Marks,
whether by judgment or settlement, shall be applied to the Obligations, with any
remainder of the recovery after full satisfaction of all the Obligations, going
to the Licensor.
     5. General Provisions.
     5.1 Entire Agreement. This Agreement is the entire agreement between the
parties with respect to the limited subject matter contained herein and it shall
supersede all prior agreements, proposals or understandings between the parties
whether written or oral.
     5.2 Compliance with Applicable Laws. Each party individually warrants and
represents that it shall perform all of its obligations under this Agreement in
compliance with all applicable federal, state and municipal laws, ordinances,
rules, regulations and codes.
     5.3 Assignment. The duties and obligations created under this Agreement may
not be assigned by either party without the prior written consent of the other
party which consent shall not be unreasonably withheld. Provided, however, the
rights of Licensee hereunder may be exercised by any agent or contractor of
Licensee appointed or hired by Licensee to market, distribute and sell the
Inventory of the Licensor in accordance with the Security Agreement.
     5.4 Amendment. This Agreement shall not be deemed or construed to be
modified, amended, rescinded, canceled or waived, in whole or in part, except by
written instrument signed by both parties hereto.
     5.5 Waiver. Neither the waiver by either party hereto of any breach of or
default under any of the provisions of this Agreement, nor the failure of either
of the parties to enforce any of the provisions of this Agreement or to exercise
any right hereunder, shall be construed as a waiver of any subsequent breach or
default, or as a waiver of any such rights or provisions hereunder.
     5.6 Severability. If any term or provision of this Agreement shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Agreement shall not be affected thereby and each term and
provision shall be valid and enforceable to the fullest extent permitted by law.
     5.7 Notices. All notices given pursuant to this Agreement shall be given in
accordance with the notice provisions of the Security Agreement.
     5.8 Governing Law. This Agreement shall be construed in all respects in
accordance with, and governed by, the laws and decisions of the State of
Colorado, the trademark laws and regulations of the United States. All causes of
action or claims relating to the subject matter herein shall be brought in
Denver, Colorado.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Trademark License
Agreement as of the date set forth above.

             
 
                JOHN B. SANFILIPPO & SON, INC., a         Delaware corporation  
 
 
           
 
  By   /s/ Michael J. Valentine    
 
           
 
      Its Chief Financial Officer    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By   /s/ Jason Lueders    
 
           
 
      Its Vice President    

4



--------------------------------------------------------------------------------



 



EXHIBIT A TO TRADEMARK LICENSE AGREEMENT
SEE ATTACHED

5



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 1

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   BAKING CLASSICS  
3159511553B/   76/977077           2909153   Registered
 
          United States of America   11-May-2001   11-Dec-2001
  07-Dec-2004   07-Dec-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Shelled nuts and flaked and prepared coconut.

 
                                 
BAYOU BLEND
          3159511308/   75/11 5602           2145318   Registered
 
          United States of America   07-Jun-1996   24-Jun-1997
  17-Mar-1998   17-Mar-2008
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Snack mix consisting primarily of sesame sticks, cajun-seasoned
sesame sticks and toffee-coated peanuts, and also containing processed peanuts.

 
                                 
CHEF’S NATURALS
          3159511278/   75/106271           2148221   Registered
 
          United States of America   20-May-1996   18-Mar-1997
  31-Mar-1998   31-Mar-2008
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   Shelled nuts.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 2

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   CHICAGO’S HOMETOWN
NUT   3159511618/   78/259471           2826758   Registered
 
          United States of America   06-Jun-2003           23-Mar-2004  
23-Mar-2014
 
  Class(es):   29, 30, 31       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   29/Shelled and roasted nuts; snack mixes consisting primarily of
processed nuts; candied nuts; processed flavored nuts. 30/Chocolate covered
nuts. 31/Unprocessed and unshelled nuts and seeds.

 
                                 
Design of Three Trees
          3159510360/   74/088841           1683893   Registered
 
          United States of America   17-Aug-1990           21 -Apr- 1992  
21-Apr-2012
 
  Class(es):   29, 30, 31       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
                  Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola based
snack foods.
            31/Unprocessed seeds.

 
                                 
EVON’S
          3159510271/   796912           505515   Registered
 
          Canada   08-Nov-l995           15-Dec-l998   15-Dec-2013
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.
  Client Ref:        
 
  Agent Name:   Scott & Aylen       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.
               
 
  Related Case No.   3159510220       Resp. Office:        IL    
 
  Goods:   Processed nuts and dried fruits: candies, candied and chocolate
covered nuts, candied fruits, cheese puffs, corn puffs, popped popcorn,
pretzels, cookies and granola-based snack foods. Processed nuts and dried
fruits; candies, candied and chocolate covered nuts, candied fruits, cheese
puffs, corn puffs, popped popcorn, pretzels, cookies and granola-based snack
foods: unprocessed seeds.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 3

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   EVON’S   3159510271/3
  485-10           935   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Cavelier Abogados
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510190C
      Resp. Office:        IL         Goods:  
All the products of class 31 international including unprocessed seeds.

           
 
                      EVON’S          
3159510271/1
  485-11           937   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Cavelier Abogados
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510190A
      Resp. Office:        IL         Goods:  
All the products of class 29 including processed nuts and dried fruits.

           
 
                      EVON’S          
3159510271/2
  485-09           936   Registered            
Ecuador
  23-Jun-1994           14-Jul-1995   14-Jul-2015     Class(es):  
30
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                        Related Case No.  
3159510190B
      Resp. Office:         IL         Goods:  
All products in international class 30, mainly candies, candied and chocolate
covered nuts, candied fruits, cheese puffs, corn puffs, popped popcorn,
pretzels, cookies and granola-based snack foods and all the products of the
class.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 4

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   EVON’S          
3159510271/
  65335/94           3340279   Registered            
Japan
  30-Jun-1994   19-Mar-1997   15-Aug-1997   15-Aug-2007     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Asamura Patent Office
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                        Related Case No,  
3159510174
      Resp. Office:        IL         Goods:  
Processed vegetables and processed fruit.

           
 
                      EVON’S          
3159510271/1
  74/088869   07-Apr-1992   1697799   Registered            
United States of America
  17-Aug-1990           30-Jun-l992   30-Jun-2012     Class(es):  
29, 30, 31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.
                               
 
      Resp. Office:        IL         Goods:  
29/Processed nuts and dried fruits.

            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola-based
snack foods.
            31/Unprocessed seeds.
           
 
                      EVON’S (with 3 Trees) Design   3159510263/   74/088864    
      1697798   Registered            
United States of America
  17-Aug-1990   07- Apr- 1992   30-Jun-1992   30-Jun-2012     Class(es):  
29, 30, 31
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
 
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                           
 
      Resp. Office:        IL         Goods:  
29/Processed nuts and dried fruits.

            30/Candies, candied and chocolate Covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzels, cookies, and granola based
snack foods.
            31/Unprocessed seeds.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 5

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
              3099   Registered            
Antigua and Barbuda
              28-Dec-1988   27-Dec-2016     Class(es):  
42
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Christian, Lovell, Walwyn & Co.

  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511316
      Resp. Office:        IL         Goods:  
Nuts (shelled, roasted or otherwise processed).

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Austria
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Benelux
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 6

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  20125           B20125   Registered            
Bermuda
  28-Jun-1988           07-May-1990   28-Jun-2009     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Hallett, Whitney & Patton

  Agent Ref:             Owner Name:  
The Procter & Gamble Company

                    Related Case No.  
3159510697
      Resp. Office:        IL         Goods:  
Snack mix containing primarily of processed fruits and processed nuts.

           
 
                      FISHER          
3159510735/
  3613           3611   Registered            
Cambodia
  14-Sep-1993           23-Nov-1993   14-Sep-2013     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Domnern Somgian & Boonma

  Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510735
      Resp. Office:        II.         Goods:  
Meat, fish, poultry and game: meat extracts; preserved, dried and cooked fruits
and vegetables; jellies; jams, fruit sauces; eggs, milk and milk products;
edible oils an fats.

           
 
                      FISHER          
3159510867/
  810018           511757   Registered            
Canada
  16-Apr-1996           12-May-l999   12-May-2014     Class(es):  
 
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Scott & Aylen
      Agent Ref:   TM 40650-1         Owner Name:  
John R. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511120
      Resp. Office:        IL         Goods:  
Snack mix consisting primarily of processed fruits and processed nuts; snack
mixes consisting primarily of wheat or rice and also containing processed nuts.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 7

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  37796           37796   Registered            
Cyprus, Republic of
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Czech Republic
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Denmark
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 8

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
              49810   Registered            
Dominican Republic
  25-Jul-1990           16-Oct-1990   16-Oct-2010     Class(es):  
55
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:             Agent Name:  
Jorge Mera & Villegas
      Agent Ref:             Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159510760
      Resp. Office:       IL         Goods:  
Assorted nuts.

                           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
Estonia
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   0l-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
European Community
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:         IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 9

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal   FISHER          
3159510867/
  37796           37796   Registered            
Finland
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney (s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103/
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
3159510867/
  37796           37796   Registered            
France
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.

           
 
                      FISHER          
31595108677/
  37796           37796   Registered            
Germany
  01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016     Class(es):  
29
      Attorney(s):   DJS         Client:  
John B. Sanfilippo & Son, Inc.

  Client Ref:   Pocket 1         Agent Name:  
Gevers & Partners
      Agent Ref:   L092166-V611111         Owner Name:  
John B. Sanfilippo & Son, Inc.

                    Related Case No.  
3159511103
      Resp. Office:        IL         Goods:  
Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 10

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Greece   0l-Apr-1996   25-Jul-1998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159510867/   2167           80728   Registered
 
          Guatemala   06-Apr-1994           23-Jun-l996   23-Jun-20l6
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saravia y Munoz - Guatemala       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510948       Resp. Office:
  IL    
 
  Goods:   Meat, fish, poultry and game; meat extracts: preserved, dried and
cooked fruits and vegetables; jellies, jams; eggs, milk and milk
products; edible oils and fats; salad dressings; preserves; specially shelled,
roasted or otherwise processed nuts or peanuts.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Hungary   0l-Apr-1996  
25-Jul-1998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    

 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 11

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Ireland   01-Apr-1996   25-Jul-l998   22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159511286/   105254           105254   Registered
 
          Israel   15-May-1996           05-Jun-1998   15-May-2017
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Wolff. Bregman and Goller       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:
  IL    
 
  Goods:   Snack mixes consisting primarily of processed fruits and processed
nuts.

 
                                 
FISHER
          3159511294/   105255           105255   Registered
 
          Israel   15-May-1996           08-Jun-l998   15-May-20l7
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Wolff. Bregman and Goller       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:
  IL    
 
  Goods:   Snack mixes consisting primarily of wheat-based or rice-based snack
foods and also containing processed nuts.


 



--------------------------------------------------------------------------------



 



Thursday, July 13, 2006   Trademark List   Page: 12

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Italy   01-Apr-1996   25-Jul-1998   22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.                    
 
                                 
FISHER
          3159510980/X   88-13628     89-5358     171012   Registered
 
          Korea. Republic of   31-May-1989           31-May-1989   3l-May-2009
 
  Class(es):   Int. C1. 29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Kim & Chang       Agent Ref:   TR-885170/HMS    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:
  IL    
 
  Goods:   29/Shelled, roasted or otherwise processed peanuts, cashews, walnuts,
filberts, pecans, almonds, Brazil nuts, sunflower seeds, pistachios, and any
mixture thereof.

 
                                 
FISHER
          3159510867/   2433           2348   Registered
 
          Laos   27-Aug-l993           31-May-1994   27-Aug-20l3
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Deacons       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510999       Resp. Office:
  IL    
 
  Goods:   All goods in International Class 29.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 13

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Latvia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Lithuania   01-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Malta   01-Apr-1996   25-Jul-1998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 14

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/4   701449           908858   Registered
 
          Mexico   10-Feb-2005           22-Nov-2005   10-Feb-20I5
 
  Class(es):   31       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0307    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511685       Resp. Office:
  IL    
 
  Goods:   Unprocessed and unshelled nuts (fruits) and seeds (cereal seeds).

 
                                 
FISHER
          3159510867/3   701448           909417   Registered
 
          Mexico   10-Feb-2005           23-Nov-2005   10-Feb-2015
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0306    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511669       Resp. Office:
  IL    
 
  Goods:   Chocolate covered nuts.                    
 
                                 
FISHER
          3159510867/2   701450           909418   Registered
 
          Mexico   10-Feb-2005           23-Nov-2005   10-Feb-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Olivares & Cia.       Agent Ref:   05M0305    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511677       Resp. Office:
  IL    
 
  Goods:   Shelled and roasted nuts; snack mixes consisting primarily of
processed nuts; processed flavored nuts.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 15

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Poland   01-Apr-1996   25-Jul-1998
  22-Apr-l999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
      Portugal   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   315951 1103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          Slovakia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   0l-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 16

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   37796           37796   Registered
 
          Slovenia   01-Apr-1996   25-Jul-l998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          31595108677   37796           37796   Registered
 
          Spain   01-Apr-1996   25-Jul-1998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.

 
                                 
FISHER
          31595108677   37796           37796   Registered
 
          Sweden   0l-Apr-1996   25-Jul-1998
  22-Apr-1999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:
  IL    
 
  Goods:   Snack mixes containing nuts and fruits.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 17

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/2   31761           24852   Registered
 
          United Arab Emirates   09-Jun-1999           20-Jan-2003   09-Jun-2009
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Saba & Co. - UAE       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son. Inc.                    
 
  Related Case No.   3159511332B       Resp. Office:   IL    
 
                                 
FISHER
          3159510867/   37796           37796   Registered
 
          United Kingdom   01-Apr-1996   25-Jul-l998
  22-Apr-l999   01-Apr-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Gevers & Partners       Agent Ref:   L092166-V611111    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511103       Resp. Office:   IL    
 
  Goods:   Snack mixes containing nuts and fruits.
       
 
                                 
FISHER
          3159510867/   74/657578           2066173   Registered
 
          United States of America   17-Mar-1995   11-Mar-1997
  03-Jun-1997   03-Jun-2007
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Snack mix containing primarily of processed fruits and processed
nuts.
30/Snack mixes consisting primarily of wheat-based or rice-based snak foods and
also containing processed nuts.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 18

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER
          3159510867/   118202003               Published
 
          Venezuela   27-Aug-2003   13-Feb-2004
       
 
  Class(es):   29       Attomey(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Hoet Pelaez Castillo & Duque       Agent Ref:   01-130678    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511634       Resp. Office:   IL    
 
  Goods:   Shelled or roasted nuts: candied flavored and chocolate-covered nuts;
snack mix consisting primarily of processed fruits and processed nuts; snack
mixes consisting primarily of wheat-based or rice-based snack foods and also
containing processed nuts.

 
                                 
FISHER and Design
          3159510670/               81/3419   Registered
 
          Barbados   05-May-1989           25-Jun-1992   25-Jun-20l2
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Carrington & Sealy       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510670       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).
       
 
                                 
FISHER add Design
          3159510670/   667037           400851   Registered
 
          Benelux   03-Jul-1984           17-Jan-l985   03-Jul-2014
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Novagraaf Nederland B.V.       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510689       Resf. Office:   IL    
 
  Goods:   29/Roasted nuts, snacks.                                
30/Confectionery items, snacks, candy.
       

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 19

                                              Case Number/Subcase   Application
  Publication   Registration   Status Trademark           Country Name  
Number/Date   Number/Date   Number/Date   Next Renewal  
FISHER and Design
          3159510670/   707921           1277980   Registered
 
          France   04-Jul-1984           04-Jul-1984   3l-Jul-2014
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Cabinet Lavoix       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510786       Resp. Office:   IL    
 
  Goods:   Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes,
flours and preparations made from cereals, bread, pastry and confectionery,
edible ices: honey, molasses; yeast, baking powder; salt, mustard, vinegar,
sauces (except salad dressing): spices: ice: nuts and roasted nuts,
confectionery products, snacks, candy.

 
                                 
FISHER and Design
          3159510670/   B74890/30W7           1076622   Registered
 
          Germany   05-Jul-1984           03-May-1985   31-Jul-20l4
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Boden Oppenhoff       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510921       Resp. Office:   IL    
 
  Goods:   Confectionery, snack foods for immediate consumption, namely corn
snacks, popcorn (glazed, carmel or candy-coated), mixtures of popcorn

 
                                 
FISHER and Design
          3159510670/2   H4HC0101764           355990   Registered
 
          Indonesia   16-Jan-l995           16-Dec-1996   16-Jan-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   George Widjojo & Partners       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510956B       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game; meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams; eggs, milk and other dairy
products; preserves, pickles.


 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 20

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER and Design
          3159510670/               22320   Registered
 
          Jordan               3l-Oct-1984   31-Oct-20l5
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saba & Co. - Jordan       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510972       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).
       
 
                                 
FISHER and Design
          3159510670/1   44434           81889   Registered
 
          Lebanon   08-Dec-1999           08-Dec-1999   08-Dec-20l4
 
  Class(es):   29.30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Saba & Co. - Lebanon       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511006B       Resp. Office:   IL    
 
  Goods:   29/ Meat, fish, poultry and game: meat extracts; preserved, dried and
cooked fruits and vegetables; jellies, jams, eggs, milk and other dairy
products: edible oils and fats: preserves pickets, roasted nuts.
30/Confectionery items, snack foods, candy.

 
                                 
FISHER and Design
          3159510670/   4663           4663   Registered
 
          Qatar   08-Dec-1984           14-May-l99l   08-Dec-20l4
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Saba & Co. - Qatar       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510808       Resp. Office:   IL    
 
  Goods:   29/Nuts (shelled, roasted or otherwise processed).
30/Confectionary items, snack foods, candy.


 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 21

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER and Design
          3159510670/               14450   Registered
 
          Saudi Arabia   25-Feb-1985           24-Jun-l986   05-Apr-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   APA - Associated Patent Attorneys       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510816       Resp. Office:   IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).        
 
                                 
FISHER and Squirrel Design
          3159510840/   269694           269694   Registered
 
          Uruguay   26-Apr-l994           06-Dec-1996   06-Dec-2016
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Fox. Fox & Lapenne       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510840       Resp. Office:   IL    
 
  Goods:   Meat, fish, poulty and game; meat extracts, preserved dried and
cooked fruits and vegetables, jellies, jams, eggs, milk and other dairy.
 
                                 
FISHER CRUNCHY BAKED PEANUTS
          3159510719/   818353716           818353716   Registered
 
          Brazil   13-Mar-1995   18-Feb-2003   2-Aug-2003   12-Aug-20l3
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Trench. Rossi E Watanabe Advogados       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510719       Resp. Office:   IL    
 
  Goods:   Shelled, roasted or otherwise processed nuts and snack food.    

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 22

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER FAVORITES
          3159510883/   818353724               Suspended
 
          Brazil   13-Mar-1995   19-Dec-1995        
 
  Class(es):   29,30,29,40       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Trench. Rossi E Watanabe Advogados       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510727       Resp. Office:   IL    
 
  Goods:   Fruits, greens, vegetables, and cerels (Cl 29.30); fats and edible
oils; special protection for shelled, roasted or otherwise processed
 
                                 
FISHER FAVORITES
          3159510883/   74/280735           1813891   Registered
 
          United States of America   29-May-1992   05-Oct-l993   28-Dec-1993  
28-Dec-2013
 
  Class(es):   29,30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Shelled, roasted or otherwise processed nuts.    
 
          30/Candied, flavored nuts.                    
 
                                 
FISHER FUSIONS(Stylized)
          3159511715/   78/831201               Pending
 
          United States of America   07-Mar-2006                
 
  Class(es):   29,30       Attorney(s):   DJS BPO    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   29/Snack mixes consisting primarily of processed nuts and processed
fruits.             30/Snack mixes consisting primarily f wheat-based or
rice-based snack foods and also containing processed nuts.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 23

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUT
          3159511030/               035708   Registered
 
          Panama   11-May-1984           10-Jan-1985   10-Jan-2015
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Arias. Fabrega & Fabrega       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511030       Resp. Office:   IL    
 
  Goods:   Foods, salt, spices, sugar.        
 
                                 
FISHER NUTS
          3159510700/   022775           62214-C   Registered
 
          Bolivia   09-Nov-l994           18-Oct-1996   18-Oct-2006
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Rojas. C R & F       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510700       Resp. Office:   IL    
 
  Goods:   All wares in the Class, especially food and food ingredients,
particularly shelled and/or baked nuts and nuts processed in any other way.
 
                                 
FISHER NUTS
          3159510700/   93392964           160090   Registered
 
          Colombia   24-Jun-1993           30-Mar-1994   30-Mar-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Castillo Grau & Associates       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510751       Resp. Office:   IL    
 
  Goods:   Meat fish, poultry and game: meat extracts; preserved, dried and
cooked fruits and vegetabes; jellies, jams: eggs, milk and milk products.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 24

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUTS
          3159510700/   50523           3984-95   Registered
 
          Ecuador   27-Sep-1994           30-NOV-1995   30-Nov-20l5
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Bermeo & Bermeo       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510778       Resp. Office:   IL    
 
  Goods:   All good in the class, especially toasted nuts.        
 
                                 
FISHER NUTS
          3159510700/   12848-93           275668   Registered
 
          Paraguay   10-Aug-1993           14-Jun-1994   14-Jun-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Berkemeyer       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511049       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat extracts: preserved, dried and
cooked fruits and vegetabes: jellies, jams: eggs, milk and milk products.
 
                                 
FISHER NUTS
          3159510700/   251199           012079   Registered
 
          Peru   22-Sep-I994           29-Dec-1994   29-Dec-20l4
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   BFUDA       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510794       Resp. Office:   IL    
 
  Goods:   All wares in the Class, and its ingredients, shelled roasted nuts and
all kind of processed nuts.

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 25

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER NUTS
          3159510700/   264525           264525   Registered
 
          Uruguay   09-Aug-1993           07- Apr- 1995   07-Apr-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Fox. Fox & Lapenne       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510859       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat etracts: preserved, dried and
cooked fruits and vegetabes: jellies, jams: eggs, milk and milk
 
                                 
FISHER NUTS
          3159510700/   1438593               Published
 
          Venezuela   04-Aug-1993   09-Jan-1995        
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   DESPH       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510891       Resp. Office:   IL    
 
  Goods:   Meat, fish, poultry and game: meat extracts: preserved, dried and
cooked fruits and vegetables: jellies, jams: compotes: eggs, milk and milk
products: edible oils and fats.
 
                                 
fisher,el (Domain Name)
          3159510743B/                   Registered
 
          Chile   10-Jul-2002           10-Jul-2002   10-Jul-2008
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:   Harnecker, Estudio       Agent Ref:   338/HRL    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    

 



--------------------------------------------------------------------------------



 



Thursday, July 13,2006   Trademark List   Page: 26

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FISHER’S
          3159510743 A/X               546917   Registered
 
          Chile               27-Aug-1999   27-Aug-2009
 
  Class(es):   Int, Cl, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Products of the class.        
 
                                 
FISHER’S
          3159510875/   73/122398           1100900   Registered
 
          United States of America   11-Apr-1977   06-Jun-1978   29-Aug-1978  
29-Aug-2008
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   Shelled or roasted nuts.                    
 
                                 
FLAVOR TREE
          3159510522/X   314568           167908   Registered
 
          Canada   09-Jul-1968           27-Feb-1970   27-Feb-20l5
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Osier, Hoskin & Harcourt LLP-Toronto       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Flour based flavoured snack sticks.

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 27

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FLAVOR TREE
          3159510514/   643655           1217070   Registered
 
          France   27-Oct-1982           27-Oct-1982   27-Oct-2012
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                               
 
                  Resp. Office:   IL    
 
  Goods:   30/(Description of goods listed in French, no English translation)
       
 
                                 
FLAVOR TREE
          3159510506/X   36513/87           2155405   Registered
 
          Japan   02-Apr-l987           3l-Jul-1989   31-Jul-2009
 
  Class(es):   Int. Cl. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Asamura Patent Office       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:   IL    
 
  Goods:   Confectionery, bread and buns.                    
 
                                 
FLAVOR TREE
          3159510549/2   1271613           B1271613   Registered
 
          United Kingdom   18-Jul-1986           10-May-l989   18-Jul-2007
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510476       Resp. Office:   IL    
 
  Goods:   Snack foods included in Class 29 in the roll form and made from
fruits.
       

 



--------------------------------------------------------------------------------



 



     

          Thursday, July 13, 2006   Trademark List   Page: 28

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
FLAVOR TREE
          3159510549/1   1001008           B1001008   Registered
 
          United Kingdom   Ol-Nov-1972           13-Feb-1974   01-Nov-2007
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510484       Resp. Office:   IL    
 
  Goods:   Processed soya beans: foodstuffs in the form of sticks or chips, all
made principally of flour and all being flavoured; all prepared

 
                                 
FLAVOR TREE
          3159510549/   72/287904           862481   Registered
 
          United States of America   02-Jan-1968   30-Apr-1968
  24-Dec-1968   24-Dec-2008
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   Sesame flavored snack sticks containing wheat flour.

 
                                 
FLAVOR TREE and Design
          3159510530/   73/338734           1236611   Registered
 
          United States of America   24-Nov-1981   08-Feb-1983
  03-May-l983   03-May-2013
 
  Class(es):   30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:   IL    
 
  Goods:   A baked snack food product made primarily from wheat flour, vegetable
oil, sesame seeds, and other flavorings and coloring ingredients.


 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 29

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
GOLDEN ROAST
          3159510905/   72/183500           780014   Registered
 
          United States of America   24-Dec-1963   25-Aug-1964
  10-Nov-1964   10-Nov-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:        IL    
 
  Goods:   Shelled edible nuts.    
 
                               
GOOD FOR U and Design
          3159511561A/2   76/976112           2841385   Registered
 
          United States of America   14-Aug-2001   06-Aug-2002
  11-May-2004   11-May-2014
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511561B       Resp. Office:        IL    
 
  Goods:   Shelled and roasted nuts; snack mix consisting primarily of processed
nuts; dried fruits; candied nuts; processed flavored nuts.    
 
                               
Miscellaneous Design
          3159510930/   3141/84           B3141/84   Registered
 
          Malaysia   13-Jul-1984           13-Jul-1984   13-Jul-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Drew & Napier LLC — Singapore       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511014       Resp. Office:        IL    
 
  Goods:   Nuts (shelled, roasted or otherwise processed).

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 30

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
Miscellaneous Design
          3159510930/               B3564/84   Registered
 
          Singapore   07-Jul-1984           07-Jul-1984   07-Jul-2011
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   Drew & Napier LLC — Singapore       Agent Ref:        
 
  Owner Name:   The Procter & Gamble Company                    
 
  Related Case No.   3159510824       Resp. Office:        IL    
 
  Goods:   Nuts being shelled, roasted or processed.    
 
                               
Miscellaneous Design
          3159510930/               B1221372   Registered
 
          United Kingdom   22-Jun-1984           15-May-1987   22-Jun-2015
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:   HallMark IP Limited       Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159510930       Resp. Office:        IL    
 
  Goods:   Nuts being shelled, roasted or processed.    
 
                               
NATURE’S NUT MIX
          3159511570/1   76/975151           2774066   Registered
 
          United States of America   14-Aug-2001   19-Feb-2002
  14-Oct-2003   14-Oct-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   11570-B       Resp. Office:        IL    
 
  Goods:   Shelled and roasted nuts; snack mix consisting primarily of process
nuts; dried fruits; candied nuts; processed flavored nuts.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 31

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SALAD BUDDIES
      3159511650/   78/366824       3002851   Registered
 
      United States of America   12-Feb-2004   l6-Nov-2004   27-Sep-2005  
27-Sep-20l5
 
  Class(es):    29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
              Resp. Offlce:   IL         Goods:   Snack mixes consisting
primarily of processed nuts, processed fruits and/or raisins.
   
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Austria   24-Dec-l998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Offlce:   IL    
 
  Goods:   29/Processed nuts and dried fruits.                        
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Benelux   24-Dec-1998   l5-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Offlce:   IL    
 
  Goods:   29/Processed nuts and dried fruits.                        
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 

c

     

 Thursday, July 13, 2006   Trademark List   Page: 32

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   890747       552435   Registered
 
      Canada   18-Sep-1998   03-Nov-1999   16-Oct-2001   16-Oct-20l6
 
  Class(es):           Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:             Agent
Name:   Osler, Hoskin & Harcourt LLP-Toronto   Agent Ref:    8933238    
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511430       Resp. Office:   IL         Goods:  
Processed nuts and dried fruits, candies, candied and chocolate covered nuts,
candied fruits, cheese puffs, corn puffs, popped popcorn, pretzels, cookies and
granola-based snack foods.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Cyprus, Republic of   24-Dec-l998   15-Nov-l999   20-Feb-2001  
24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.    3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, com puffs, popped popcorn,
pretzles, granola-based snack foods, excluding biscuits, wafers and shortbread.
 
                         
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Czech Republic   24-Dec-1998   15-Nov-l999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Gods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 33

                                      Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      Denmark   24-Dec-l998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.
 
                           
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      Estonia   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. CI. 29. 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   lohn B. Sanfilippo & Son, Inc.                    
 
  Related Case No.    3159511480       Resp. Office:   IL         Goods:  
29/Processcd nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.
 
                           
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356       Registered
 
      European Community   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29. 30       Attorney (s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:            
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.
            30/Candies, candied and chocolate covered nuts, candied fruits,
cheese puffs, corn puffs, popped popcorn, pretzles, granola-based snack foods,
excluding biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

 Thursday, July 13, 2006   Trademark List   Page: 34

                                  Case Number/Subcase   Application  
Publication   Registration   Status Trademark       Country Name   Number/Date  
Number/Date   Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Finland   24-Dec-1998   l5-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.
 
                       
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      France   24-Dec-l998   15-Nov-1999   20-Feb-200l   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.
 
                       
SNACK ‘N SERVE NUT BOWL
      3159511448A/   1028356       1028356   Registered
 
      Germany   24-Dec-1998   15-Nov-1999   20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                
 
  Related Case No.   3159511480       Resp. Office:   IL         Goods:  
29/Processed nuts and dried fruits.             30/Candies, candied and
chocolate covered nuts, candied fruits, cheese puffs, corn puffs, popped
popcorn, pretzles, granola-based snack foods, excluding biscuits, wafers and
shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 35

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Greece   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Hungary   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Ireland   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based             snack foods,
excluding biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 36

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Italy   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Latvia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Lithuania   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 37

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Malta   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Poland   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Portugal   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 38

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Slovakia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Slovenia   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Spain   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 39

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          Sweden   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   1028356           1028356   Registered
 
          United Kingdom   24-Dec-1998   15-Nov-1999
  20-Feb-2001   24-Dec-2008
 
  Class(es):   Int. Cl. 29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511480       Resp. Office:        IL    
 
  Goods:   29/Processed nuts and dried fruits.                                
30/Candies, candied and chocolate covered nuts, candied fruits, cheese puffs,
corn puffs, popped popcorn, pretzles, granola-based snack foods, excluding
biscuits, wafers and shortbread.
 
                               
SNACK ‘N SERVE NUT BOWL
          3159511448A/   76/372223           2662957   Registered
 
          United States of America   19-Feb-2002   24-Sep-2002
  17-Dec-2002   17-Dec-2012
 
  Class(es):   29, 30       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:   Pocket 1    
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   3159511448B       Resp. Office:        IL    
 
  Goods:   29/Processed nuts; dried fruits; candied nuts.            
30/Candies, chocolate covered nuts, candied fruits, puffed corn snacks, puffed
cheese flavored snacks, popped popcorn, pretzels, cookies and granola based
snack bars.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 40

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
SUNSHINE COUNTRY
          3159511502/X   73/268559           1195301   Registered
 
          United States of America   30-Jun-1980   08-Sep-1981
  11-May-1982   11-May-2012
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 1       Resp. Office:        IL    
 
  Goods:   Processed nuts and processed seeds.                    
 
                                 
TEXAS PRIDE
          3159510018/   74/366189           1802211   Registered
 
          United States of America   09-Mar-1993   10-Aug-1993
  02-Nov-1993   02-Nov-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   Pocket 15       Resp. Office:        IL    
 
  Goods:   Processed nuts and processed edible seeds.
 
                                 
THE HOME ECONOMIST
          3159510433/2   73/733047           1523990   Registered
 
          United States of America   07-Jun-1988   15-Nov-1988
  07-Feb-1989   07-Feb-2009
 
  Class(es):   42       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
  Related Case No.   10433 B       Resp. Office:        IL    
 
  Goods:   Retail grocery store services featuring bulk sales.

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Trademark List   Page: 41

                                              Case Number/Subcase   Application
  Publication     Registration   Status Trademark           Country Name  
Number/Date   Number/Date     Number/Date   Next Renewal  
TOM SCOTT
          3159510913/   73/362715           1258719   Registered
 
          United States of America   03-May-1982   30-Aug-1983
  11-May-1982   22-Nov-2013
 
  Class(es):   29       Attorney(s):   DJS    
 
  Client:   John B. Sanfilippo & Son, Inc.       Client Ref:        
 
  Agent Name:           Agent Ref:        
 
  Owner Name:   John B. Sanfilippo & Son, Inc.                    
 
                  Resp. Office:        IL    
 
  Goods:   Roasted nuts.                    

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 1

Case Number: 3159510638

               
Title:
  Continuous Preparation Of Non-Aggregated Edible Cores With   Inventor(s):    
 
  Crisp Farinaceous Coatings       Lanner
Client:
  John B. Sanfilippo & Son, Inc.       Romanach
Owner:
  John Sanfilippo & Company       Hsieh
Disclosure Status:
  Filed       Mishkin
Disclosure Date:
           
Attorney(s):
  MPV        

                                                  Country   Sub Case   Case Type
  Status     Application Number   Filing Date     Patent Number   Issue Date  
Expiration Date     Related Case No.  
Canada
      PCT   Granted     2155676     10-Feb-1994     2155676     0l-Dec-1998  
10-Feb-2014     3159511170  
Mexico
      ORD   Granted     941219     16-Feb-1994     186094     24-Sep-1997  
16-Feb-2014     3159511200    
United States of America
      ORD   Granted     08/017551     16-Feb-1993     5433961     18-Jul-1995  
16-Feb-2013          

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 2

Case Number: 3159510646

               
Title:
  Producing Translucent Amorphous Sugar Coated Edible Nuts And   Inventor(s):  
 
 
  Seeds       Hsieh
Client:
  John B. Sanfilippo & Son, Inc.       Richards
Owner:
  John Sanfilippo & Company       Hinkemeyer
Disclosure Status:
  Filed       Romanach
Disclosure Date:
           
Attorney(s):
  MPV        

                                                    Country   Sub Case   Case
Type   Status     Application Number   Filing Date     Patent Number   Issue
Date   Expiration Date     Related Case No.  
United States of America
  1   CIP   Granted     08/305248     13-Sep-1994     5424085     l3-Jun-1995  
13-Sep-2014     10646 B

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 3

Case Number: 3159510654

               
Title:
  Process Of Making Low Fat Nuts   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Wong
Owner:
  John Sanfilippo & Company       Sackenheim
Disclosure Status:
  Filed      
Disclosure Date:
           
Attorney(s):
  MPV        

                                                    Country   Sub Case   Case
Type   Status     Application Number   Filing Date     Patent Number   Issue
Date   Expiration Date     Related Case No.  
United States of America
    ORD   Granted     07/733508     22-July-1991     5164217     17-Nov-1992  
22-Jul-2011        

 



--------------------------------------------------------------------------------



 



     

Thursday, July 13, 2006   Master List   Page: 4

Case Number: 3159511243

               
Title:
  Coating Unblanched, Raw Nuts   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Hsieh
Owner:
  John Sanfilippo & Company       Richards
Disclosure Status:
  Filed       Alvarado
Disclosure Date:
          Romanach
Attorney(s):
  MPV        

                                                  Country   Sub Case   Case Type
  Status     Application Number   Filing Date     Patent Number   Issue Date  
Expiration Date   Related Case No.  
United States of America
  1   CIP   Granted     08/131810     05-Oct-1993     5362505     08-Nov-1994  
10-Nov-2012   11243 A    

 



--------------------------------------------------------------------------------



 



     
     

Thursday, July 13, 2006   Master List   Page: 5

Case Number: 3159511472

               
Title:
  Des : Snack Food jar   Inventor(s):    
Client:
  John B. Sanfilippo & Son, Inc.       Arlinghaus
Owner:
          Meisner
Disclosure Status:
  Filed       Charriez
Disclosure Date:
          Millisor
Attorney(s):
  MPV       Moreno

                                            Country   Sub Case     Case Type  
Status   Application Number   Filing Date   Patent Number   Issue Date  
Expiration Date   Related Case No.  
United States of America
          DES   Granted   07/710900   31-May-1991   Des 333268   16-Feb-1993  
16-Feb-2007      

 